ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 June 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The limitation “corkscrew-like” is interpreted as an element that is in the shape of a corkscrew, but is used for a purpose different from a traditional corkscrew, which is opening a corked bottle.  Additionally, this limitation has been examined based on 35 U.S.C. 112(b) and it has been deemed definite since a corkscrew is a known shape.
The recitation of “a plurality of fabric pockets” in claim 1 and its dependents is interpreted as the same “plurality of fabric pockets” as recited in claim 11.  As such, the recitations of “first end” and “second end” pertain to the same “first end” and “second end” as recited in claim 11.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D Scott Sudderth on September 2 2022.
The application has been amended as follows:
IN THE CLAIMS:
15. (Currently Amended) The apparatus of claim [[11]] 14, further comprising a pantograph for adjusting the spacing of the corkscrew-like elements while keeping the spacing consistent from one corkscrew-like element to the next.
*END OF AMENDMENTS*

Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach or obviate the limitations of independent claim 11.
Independent Claim 11 pertains to an apparatus for deconstructing, destroying, or recycling mattresses that has multiple components including an opener, a gripper, and a extractor device for opening and gripping a plurality of fabric pockets (that are in the mattress), then the extractor is used to remove the steel coil springs from the opened pockets.
The prior art has examples of apparatus for deconstructing/destroying/recycling mattresses (See US 20170216980 (Figure 5), US 20160264397 (Figure 4), US 9321138 (Figure 11), CN109732703A)), yet the documents failed to teach or obviate an apparatus that has an opener (operable for opening fabric pockets), a gripper comprising a gang of corkscrew-like elements, and an extractor (for extracting steel coil springs).  Specifically, no prior art reference in the field of mattress deconstructing taught a gang of corkscrew-like elements with a drive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726